Citation Nr: 0414039	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  01-05 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC



THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected paranoid schizophrenia, which is currently 
evaluated as 50 percent disabling.  

2. Entitlement to a total compensation rating based on 
individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk



INTRODUCTION

The veteran served on active duty from August 1980 to 
December 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 RO rating decision.  

In the course of his appeal, the veteran was afforded a Board 
hearing in Washington, DC, before the undersigned Veterans 
Law Judge, in December 2003.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's service-connected paranoid schizophrenia is 
shown to be productive of a disability picture that more 
nearly approximates that of total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; danger of hurting self or others; and 
intermittent inability to perform activities of daily living.  

3.  The issue of TDIU is moot in light of the 100 percent 
scheduler rating assigned for the veteran's service-connected 
paranoid schizophrenia.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 100 percent 
evaluation for the service-connected paranoid schizophrenia 
have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130 including Diagnostic 
Code 9203 (2003).  

2.  The TDIU appeal is dismissed as moot.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Preliminary Matter - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

It appears in this case that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that the 
VA medical examinations, clinical records, and Social 
Security Administration disability examinations on file are 
sufficient to resolve the matter in the veteran's favor.  


II. Legal Analysis

The veteran's service-connected paranoid schizophrenia is 
rated as 50 percent disabling, under the provisions of 
38 C.F.R. § 4.103, Diagnostic Code 9203.  

Under the general rating formula for the evaluation of mental 
disorders, a 100 percent evaluation is warranted for total 
occupational and social impairment for paranoid schizophrenia 
due to symptoms such as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.103, Diagnostic Code 9203.  

In a June 2000 report from a VA medical examiner who treated 
the veteran since 1998, the examiner noted that the veteran 
had been hospitalized on multiple occasions; required drastic 
changes in his medication; required extended medical leaves 
of absence from work; experienced auditory hallucinations and 
paranoid delusions under stress; and had symptoms of 
disorganization under stress.  

The VA examiner recommended that the veteran retire to remove 
the stresses of a difficult work environment.  The examiner 
believed the veteran's condition was static, with no 
expectation of recovery or remission.  The examiner 
recapitulated this belief in October 2000 and January 2003 VA 
medical treatment reports.  

In a June 2001 VA report, the examiner found the veteran's 
symptoms to be daily, intrusive and disabling.  These 
symptoms included those of auditory hallucinations, delusions 
of paranoia, reference and thought broadcasting, and thought 
disorganization.  The veteran's medication dosage was 
increased due to the increased breakthrough symptoms of his 
illness.  

The veteran's Global Assessment of Functioning (GAF) score 
ranged from 40-50, which was indicative of serious symptoms 
or any serious impairment in social or occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).  

In a May 2002 VA report, the examiner noted that the veteran 
was recently discharged from an inpatient unit.  The examiner 
found that the veteran was non-compliant with his 
medications; experienced an increase in disorganization of 
thought and behavior, experienced an increase in visual and 
auditory hallucinations, experienced depression, and was an 
insomniac.  

The examiner noted that on the day of the examination, the 
veteran was walking into the middle of traffic in a confused 
state.  The veteran was found to be disheveled, with 
depressed mood and affect, with sparse speech and marked 
poverty of thought.  

The veteran's GAF score was that of 20, which was indicative 
of behavior that is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment, or an inability to function in almost all areas.  
The veteran was admitted to the hospital for safety and 
stabilization.  See Carpenter, supra.  

In a follow-up May 2002 inpatient examination note, the 
veteran was admitted to the VA medical center for treatment 
for severe psychiatric symptoms, including auditory 
hallucinations commanding in nature, and significantly 
impaired activities of self-care and daily living.  

In a further May 2002 inpatient examination note, the 
examiner noted that the veteran continued to exhibit 
worsening auditory hallucinations with a command nature to 
hurt himself.  

In the present case, the evidence shows that the veteran had 
been receiving outpatient treatment for schizophrenia for 
many years.  

In multiple VA treatment reports, the veteran was found to 
have experienced symptoms of gross impairment in thought 
processes and communication; persistent delusions and 
hallucinations; persistent danger of hurting himself; and 
disorientation to time and place.  

The Board recognizes that there is evidence that does not 
support the assignment of a 100 percent evaluation under DC 
9203.  For example, in July 2000, an examiner opined that he 
believed the veteran was a paranoid schizophrenic who was 
somewhat impaired, but was capable of holding some type of 
employment.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

However, in view of the evidence discussed above, the Board 
believes the veteran's paranoid schizophrenia more closely 
approximates the criteria set forth under the provisions of 
38 C.F.R. § 4.103, Diagnostic Code 9203, for a 100 percent 
rating.  

In essence, the Board finds that the manifestations of the 
veteran's schizophrenia which do support a 100 percent 
evaluation, such as gross impairment in though processes and 
persistent delusions and hallucinations, to be more 
significant and to have a greater impact on his ability to 
function than those which do not meet the criteria for a 100 
percent rating.  

Thus, the benefit sought on appeal in this regard is granted.  



III. TDIU

In light of the Board's decision granting a 100 percent 
scheduler rating for paranoid schizophrenia, the TDIU claim 
has been rendered moot and is dismissed.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VAOPGCPREC 6-99 (June 7, 1999).  



ORDER

An increased rating of 100 percent for service-connected 
schizophrenia is granted, subject to the regulations 
applicable to the payment of VA monetary awards. 

The TDIU claim is dismissed. 


	                        
____________________________________________
	STEPHAN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



